 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    STANLEY GLEASON,                                 No. 2:20-cv-2406-JAM-EFB P
11                         Plaintiff,
12           v.                                        FINDINGS AND RECOMMENDATIONS
13    JEFF LYNCH, et al.,
14                         Defendants.
15

16          Plaintiff, a former state prisoner, proceeds without counsel in an action brought under 42

17   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

18   U.S.C. § 636(b)(1).

19          On March 19, 2021, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

20   § 1915A. ECF No. 19. The court denied the motion to transfer venue, dismissed all but the

21   potentially viable Eighth Amendment claims, explained the deficiencies with the remaining

22   claims, and granted plaintiff thirty days in which to file an amended complaint to cure the

23   deficiencies or elect to proceed with the Eighth Amendment claims. Id. The screening order

24   warned plaintiff that failure to comply would result in a recommendation that this action be

25   dismissed.

26          On April 23, 2021, plaintiff filed objections to the March 19, 2021 order. ECF No. 20.

27   On June 2, 2021, the district judge affirmed the March 19 order. ECF No. 21. More than thirty

28   days have passed since the June 2 order, and plaintiff has not filed an amended complaint or
                                                       1
 1   elected to proceed with the Eighth Amendment claims. Thus, it appears that plaintiff is unable or
 2   unwilling to cure the defects in the complaint or proceed with the potentially viable claims. He
 3   has failed to prosecute this action.
 4          Accordingly, it is RECOMMENDED that this action be DISMISSED without prejudice.
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. Such a document should be captioned
 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
10   objections shall be served and filed within fourteen days after service of the objections. The
11   parties are advised that failure to file objections within the specified time may waive the right to
12   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
13   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
14   Dated: July 12, 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
